Citation Nr: 0719341	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-08 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to an increased rating for chronic vertigo, 
currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel




INTRODUCTION

The veteran had active duty service from September 1976 to 
September 1980 and from March 1983 to January 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The issue of entitlement to a compensable rating for hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran has chronic vertigo which is primarily manifested 
by dizziness and a staggering gait.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for chronic vertigo have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.87, Diagnostic Code 6204 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim on appeal, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006). 

Letters dated in November 2003 and March 2006 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The appellant was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claim.  He was notified that it was 
ultimately his responsibility to support his claim.   See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the 2006 letter was not sent prior 
to the initial adjudication of the veteran's claim, this was 
not prejudicial to him, since he was subsequently provided 
adequate notice, and the claim was readjudicated and 
additional supplemental statements of the case were provided 
to the veteran in October 2006.

These letters also delineated the respective obligations of 
the VA and the veteran in obtaining evidence pertinent to the 
claim.  The claimant has not alleged that VA failed to comply 
with the notice requirements of the VCAA.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The pertinent medical records, to include the service and 
post-service medical records have been obtained, to the 
extent available.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The record does not indicate that any additional evidence, 
which has not been sought and is relevant to the issue 
decided herein, is available and not part of the claims file.  
The veteran was also accorded VA examinations.  38 C.F.R. 
§ 3.159(c)(4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Service-connected disabilities are rated in accordance with 
the VA's Schedule for rating disabilities which is based on 
average impairment of earning capacity. Separate diagnostic 
codes (DC) identify the various disabilities.  38 U.S.C.A. § 
1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions; his 
service medical records; as well as his post-service medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection for chronic vertigo was granted by a 
rating decision dated in August 2003.  The RO assigned a 10 
percent rating effective from February 2002.  In October 
2003, the veteran filed a claim for entitlement to an 
increased rating, claiming that his symptoms had worsened.  
The veteran has reported that his vertigo symptoms include 
dizziness and staggering and claims entitlement to a rating 
higher than 10 percent.  

The RO has rated the veteran's vertigo, by analogy, under 
Diagnostic Code 6204 (peripheral vestibular disease).  
38 C.F.R. § 4.20 (2006).  Under DC 6204, a 10 percent rating 
is assigned for occasional dizziness.  A maximum rating of 30 
percent rating may be assigned under DC 6204 for dizziness 
with occasional staggering.  A note under DC 6204 indicates 
that objective findings supporting the diagnosis of 
vestibular disequilibrium are required before a compensable 
evaluation can be assigned under this code.  Hearing 
impairment or suppuration shall be separately rated and 
combined.  

Review of the medical evidence of record indicates that there 
has been some question as to the existence of chronic 
vertigo.  While a November 2003 neurological VA examination 
found that the veteran had severe labyrinthitis and vertigo, 
VA audiologic examinations in April 2004 and January 2006, 
questioned this finding.  Also, an April 2005 VA ear disease 
examination noted a diagnosis of dizziness; however, the 
examiner indicated that peripheral vestibular disorder and 
vertigo could not be diagnosed based on the history and 
physical examination.  The examiner specifically noted that 
electrosystagmogram was not available for his review and the 
results of balance testing (conducted by private 
practitioners) were not provided.  

Subsequently, additional private medical records were 
received.  These records include results of vestibular 
testing, conducted in February 2005, which showed abnormal 
findings.  The impression was that the study was suggestive 
of moderate peripheral system involvement as an etiology for 
the veteran's symptoms.  

A subsequent VA examination was not conducted to address 
diagnosis of the veteran's disorder.  However, the Board 
finds that the vestibular test results, when considered in 
conjunction with other evidence of record, to include the 
2003 VA neurological examination report, as well as letters 
(dated in February 2005 and October 2006) from the veteran's 
VA primary care physician indicating the presence of 
dizziness and staggering, along with the veteran's own 
assertions regarding his symptoms, is sufficient evidence to 
confirm the presence of chronic vertigo.  No further 
examination is necessary at this time.

In addition, given the veteran's symptoms of chronic 
dizziness and staggering, as reported by the veteran himself, 
and confirmed on neurological examination in 2003, as well as 
his VA primary care physician, the Board finds that the 
criteria for an increased rating under DC 6204 have been met.  
The record does not indicate that a separate rating for 
suppuration is warranted as current VA examinations do not 
indicate presence of suppuration.  The Board also 
specifically notes that the veteran has not been diagnosed 
with Meniere's syndrome; therefore, consideration of the 
criteria under DC 6205 is not warranted.  Accordingly, a 30 
percent rating, but no higher, may be assigned for chronic 
vertigo.  




ORDER

A 30 percent rating for chronic vertigo is granted, subject 
to the criteria which govern the payment of monetary awards.  


REMAND

Review of the medical evidence of record indicates that there 
are pertinent records that have not been associated with the 
claims file.  Specifically, it is noted that a September 2003 
VA outpatient treatment report notes, for objective findings, 
"[p]lease see audiogram."  However, the referenced 
audiogram has not been associated with the claims file.  In 
addition, the November 2003 VA audiological examination 
report associated with the claims file apparently includes 
findings of examination of a different veteran, although the 
veteran's name is noted on the first page of this report.  An 
April 2004 audiologic VA examination report indicates that 
pages from this veteran and another veteran's files were 
intermixed during scanning.  It was noted that the original 
November 2003 report was being attached.  However, the claims 
file does not include that report.

It is further noted that on April 2004 and January 2006 VA 
audiologic testing, the examiner (same examiner for both 
evaluations) found that the test results were not acceptable 
for rating purposes.  This examiner appears to have been 
focused on explaining why the veteran's disorders (hearing 
loss, tinnitus, and vertigo) were not incurred in service.  
However, these disorders are already service-connected and 
there is no indication that the RO was ever considering 
severance of service-connection.  Given this examiner's 
apparent strong belief that service-connection is not 
warranted in the first place, the Board finds that it would 
be best if another VA audiological examination were conducted 
by a different examiner to address the current severity of 
the veteran's hearing loss.  The missing prior audiologic 
reports should be associated with the claims file prior to 
the examination.  



Accordingly, the case is REMANDED for the following action:

1.	The RO should take the appropriate 
steps to obtain the results of 
audiological testing referenced in the 
September 2003 VA outpatient treatment 
report.  The RO should also obtain the 
veteran's November 2003 VA audiologic 
examination report.  These records 
should be associated with the claims 
file. 

2.	The RO should then schedule the veteran 
for a VA audiological examination.  The 
examination should be conducted by 
someone other than the individual who 
conducted the April 2004 and January 
2006 VA audiologic testing.  The 
examiner, in accordance with the latest 
AMIE worksheet for evaluating hearing 
loss, is to provide a detailed review 
of the veteran's history, current 
complaints, and the severity of his 
bilateral hearing loss.  A clear 
explanation for each finding and 
opinion expressed should be provided. 

3.	The RO must notify the veteran that it 
is his responsibility to report for all 
examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that he does not report for any ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that 
was sent was returned as undeliverable.

4.	Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issue based 
on all the evidence of record.  If the 
benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided an 
appropriate supplemental statement of 
the case.  He and his representative 
should then be afforded an applicable 
time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


